


110 HRES 1273 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1273
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Kennedy (for
			 himself, Mr. Wolf,
			 Ms. Baldwin, and
			 Mr. Rohrabacher) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the human rights crisis of Laotian and Hmong people
		  in Laos and Thailand.
	
	
		Whereas tens of thousands of Laotian and ethnic Hmong
			 forces served honorably and courageously in defense of the national security
			 interests of Laos, Thailand, and the United States;
		Whereas special ethnic Hmong military and paramilitary air
			 and ground forces, along with United States Armed Forces and clandestine
			 forces, conducted many heroic and successful large-scale air and ground
			 operations against North Vietnamese and Pathet Lao guerrilla forces, including
			 the rescue of United States Air Force, Navy, and Army pilots shot down in Laos
			 and Vietnam during the Vietnam War;
		Whereas Laos and the Royal Lao Government fell to the
			 Communist Pathet Lao and invading North Vietnamese forces in 1975;
		Whereas Pathet Lao guerilla forces, in cooperation with
			 invading military forces from North Vietnam, established the authoritarian,
			 one-party communist regime that continues to rule Laos and maintains a strict
			 monopoly on political power;
		Whereas tens of thousands of Lao and Hmong people,
			 including the Royal Lao family, many in the Royal Lao Government, and the Royal
			 Lao Army as well as those individuals who served with the United States Armed
			 Forces and clandestine forces were persecuted, imprisoned, or killed by the Lao
			 People’s Democratic Republic (LPDR) regime;
		Whereas tens of thousands of Laotians, including ethnic
			 Hmong who served with United States Armed Forces and clandestine forces during
			 the Vietnam War, fled the communist regime and were given political asylum and
			 refugee status in Thailand and eventually resettled in third countries such as
			 Australia, Canada, France, and the United States;
		Whereas His Majesty King Bhumibol Adulyadej of Thailand
			 and the Royal Thai Government have historically provided political asylum and
			 compassionate humanitarian assistance to Lao and Hmong refugees who have fled
			 the brutal LPDR regime;
		Whereas tens of thousands of Laotians and ethnic Hmong
			 have been granted political asylum in the United States and resettled to become
			 productive, positive, prosperous, and good citizens and members of their
			 communities;
		Whereas the LPDR, a one-party state, has a serious and
			 repeated record of human rights violations, religious persecution, and military
			 and security force attacks against its own citizens, especially against the
			 minority ethnic Hmong people;
		Whereas the LPDR regime refuses to allow human rights
			 organizations unfettered access to areas of concern in Laos where, according to
			 Amnesty International and other independent human rights organizations,
			 intensified military attacks against unarmed Lao and Hmong civilians continued
			 in 2007 and 2008, including in Bolikamsai, Luang Prabang, Vientiane, and Xieng
			 Khouang Province;
		Whereas the Department of State reported in its 2007
			 Country Report on Human Rights Practices in Laos that Laos restricts its
			 citizens from enjoying the freedoms of speech, assembly, and religion, and from
			 undertaking activities to change their government;
		Whereas the LPDR regime in Laos continues to deny
			 independent human rights organizations such as Amnesty International and Human
			 Rights Watch access to, or monitoring of, Lao and Hmong returnees from Thailand
			 or those individuals who are captured or surrender in Laos;
		Whereas as a result of ongoing political violence and
			 military attacks in Laos directed against thousands of Laotian and Hmong
			 people, asylum seekers continue to seek refuge in Thailand;
		Whereas over 7,000 Lao and Hmong political refugees and
			 asylum seekers have fled Laos and sought refuge from the Lao Government at a
			 make shift camp at Ban Huay Nam Khao, Phetchabun Province, Thailand;
		Whereas in January 2007, the United Nations High
			 Commissioner for Refugees (UNHCR) issued a statement of concern regarding
			 Thailand’s decision to deport 16 Lao and Hmong from Nong Khai, Thailand, to
			 Laos without screening them to see if they needed international protection, and
			 repeated its offer to help Thai authorities put in place a screening system;
			 and
		Whereas the United States has a vital national security
			 interest in and moral obligation to assist its former allies and those Laotians
			 and Hmong seeking political asylum at Ban Huay Nam Khao, Nong Khai, and
			 elsewhere in Laos and Thailand: Now, therefore, be it
		
	
		That the House of Representatives
			 strongly supports and urges that—
			(1)the Lao Government should—
				(A)end the ongoing humanitarian tragedy in
			 Laos by immediately ceasing all military and security force attacks and actions
			 against Lao and Hmong civilians and dissident Laotian political and minority
			 religious groups;
				(B)provide immediate, unfettered international
			 access by independent human rights, humanitarian, and United Nations
			 organizations, including the United Nations High Commissioner for Refugees
			 (UNHCR), to closed areas and military zones in Laos where Laotians and Hmong
			 are being killed, starved to death, persecuted, or have been internally
			 displaced or fled;
				(C)comply with the
			 provisions of H. Res. 402 from the 108th Congress which urges the Lao
			 Government to move toward an open, prodemocratic society that respects the
			 human rights of its people and to cease its military attacks and its
			 persecution of Laotian and Hmong citizens including student activists;
			 and
				(D)release the
			 leaders of the Lao Students Movement for Democracy of October 1999 and other
			 Lao political and religious opposition leaders and prisoners of conscience;
			 and
				(2)His Majesty King Bhumibol Adulyadej of
			 Thailand, the Royal Thai Government, and commanders of the Thai Army and
			 military, including the Thai Third Army, should—
				(A)allow UNHCR access to the over 7,000 Lao
			 and Hmong political refugees and asylum seekers at Ban Huay Nam Khao and
			 elsewhere in Thailand;
				(B)continue to allow
			 the over 7,000 Lao and Hmong political refugees and asylum seekers at Ban Huay
			 Nam Khao to be given humanitarian assistance and sanctuary and to remain in
			 Thailand until such time as they can be resettled in third countries by UNHCR
			 and nongovernmental organizations;
				(C)allow transparency and access for
			 journalists, humanitarian aid groups, and human rights monitors seeking to help
			 the Laotian and Hmong refugees at Ban Huay Nam Khao to assist by providing
			 humanitarian and resettlement assistance;
				(D)refrain from any
			 further repatriation of Lao and Hmong refugees and asylum seekers in Thailand
			 who have fled from the LPDR regime in Laos; and
				(E)continue to allow Lao and Hmong refugees
			 and asylum seekers from Laos fleeing the LPDR regime’s intensified military
			 attacks as well as Lao political, religious, and opposition dissidents to have
			 sanctuary in Thailand until they can be assisted by the UNHCR and the
			 international community.
				
